DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Status of Claims
Claim 1-20 are pending and under examination.

Response to Amendment
The drawing and specification amendments received on 01/13/2022 are accepted.  Accordingly, and the previous drawing and specification objections are withdrawn.
Applicants claim amendments received on 01/13/2022 have overcome each of the 112(b) rejection previously set forth in the Final Rejection mailed on 10/25/2021. However, based on the amended claims, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 01/13/2022, the previous prior art rejection based on Tella has been withdrawn and a new prior art rejection is set forth (see below).

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 line 10 and claim 13 line 14 recite “servicing module”.  Applicants appear to be using different modifiers and/or terminology to describe the same feature of the device.  The examiner requests applicants amend “servicing module” to “service module”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 6-7 recite “a service module … comprising at least one service device”.  It is unclear what is being serviced by the service module and the service device. A service module is not a conventional term that would be well known in the art of reagent dispensing, and it is unclear what a service module/device is or is not defining. A similar rejection is made over claims 9 and 13.  Furthermore, with respect to claims 9 and 13, applicants recite “the servicing module is integrated with the reagent module to clean the reagent dispensing devices”.  It is unclear how the cleaning of the reagent dispensing device takes place and what role the service device of the service module has with respect to the cleaning of the reagent dispensing device.
Claim 2-8, and 16-20 are also rejected by their dependency from claim 1.    
Claims 14-15 are also rejected by their dependency from claim 13.
Claims 10-12 are also rejected by their dependency from claim 9.

Claim 1 lines 2-6 recites “at least one reagent module comprising at least one reagent dispensing device to dispense a number of reagents … a service module integrated in each reagent module”.  Claim 1 later recites in line 8-11 “at least one additional reagent module stored in an off-line location; and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed”. (1) It is unclear if the at least one additional reagent module also comprises a service module integrated therein. (2) It is unclear if the at least one additional reagent module requires a dispensing device. (3) There is insufficient antecedent basis for the term “the reagent dispensing device” in the claims.  Applicants recite “at least one reagent dispensing device” in line 2 with respect to the at least one reagent module and it is unclear which dispensing device applicants are referring to as “the dispensing device” if more than one dispensing device is required. Are applicants intending to refer to the at least one reagent dispensing device in the at least one reagent module, or are applicants attempting to state that the additional reagent module has the dispensing device?  (4) A similar rejection is made also made for claim 9.

Claim 1 line 12 recites “an off-line position”.  There is insufficient antecedent basis for this term in the claims.  Claim 1 line 8 previously recites “an off-line position” and it is unclear if applicants are referring to the off-line position in line 8 or if applicants are attempting to define a second off-line position.  A similar rejection is also made for claim 9.

Claim 9 line 9 recites “the reagent dispensing system”.  There is insufficient antecedent basis for this term in the claim.  It is unclear what applicants are intending by “the reagent dispensing system” since applicants have not previously set forth “a reagent dispensing system”.

Claim 20 recites “a substrate”.  There is insufficient antecedent basis for this term in the claim.  Claim 1 line 3 recites “a substrate” and it is unclear if applicants are referring to the substrate of claim 1 or if applicants are attempting to define a second substrate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (See MPEP 2106.03 (I)). Although applicants recite “storage medium” first clause, the claims should recite “non-transitory computer readable medium”.
Claims 14-15 are also rejected by virtue of their dependency from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2008/0204503 – hereinafter “Studer”) and further in view of Kocher et al. (US 2004/0120859; already of record – hereinafter “Kocher”).

Regarding claim 1, Studer discloses a dispensing system (Studer discloses a fluid-ejection device 100; fig. 1C, #100, [0018]), comprising: 
at least one module (Studer discloses a fluid-ejection assembly 110; fig. 1C, #110, [0020]) comprising at least one dispensing device (Studer disclose a fluid-ejection mechanism 102; fig. 1C, [0020]) to dispense on a substrate (Studer discloses the fluid-ejection device 100 ejects fluid on media; [0019]); 
a module frame electrically and mechanically coupling the at least one dispensing device to the dispersing system (Studer discloses a housing 106 containing a number of components 112 that control the at least one dispensing device 102 in the dispensing system 100; fig. 1, #106, [0021]); and 
a service module integrated in each module (Studer discloses a service station 104 integrated in module 110; fig. 1C, #104, [0020]), the service module comprising at least one service device (Studer discloses the service station comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]), 
an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate (Studer discloses the fluid-ejection device 100 ejects fluid on media; [0019]),
wherein the at least one reagent dispensing device and the integrated service module are movable with respect to one another (Studer discloses shutter 406 of service module 104 moves back and forth over the at least one dispensing device 102 to wipe the at least one dispensing device 102; fig. 5, [0032, 0044]).  
Studer does not disclose the dispensing system is a reagent dispensing system, the at least one module is a reagent dispensing module, the at least one dispensing device is a reagent dispensing device that dispenses a number of reagents, at least one additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system.
However, Kocher teaches the analogous art of a dispensing system (Kocher; fig. 1, [0047]) wherein the dispensing system is a reagent dispensing system (Kocher; [0046]), comprising at least one module (Kocher; fig. 1, #100, [0054]) wherein the at least one module is a reagent dispensing module (Kocher; [0046]), at least one dispensing device (Kocher; fig. 2, #130, [0056]) wherein the at least one dispensing device is a reagent dispensing device  that dispenses a number of reagents (Kocher teaches deposition of biological or chemical fluids; [0046]), at least one additional reagent module stored in an off-line position (Kocher teaches at least one additional reagent module 108 is stored in an off-line position 114; fig. 1, #108, #114, [0056]), and an automated storage and retrieval system (Kocher; fig. 1, #118, [0054]) to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system (Kocher discloses the reagent dispensing system comprises an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate; fig. 1, #90, [0056], and an off-line position within the dispensing system; fig. 1, #114, [0054].  Kocher discloses the at least one regent module 100 and at least one additional reagent module move between the in-line and off-line positions; fig. 1, #120, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing system, the at least one module, and the at least one dispensing device, of Studer with the reagent dispensing system, the reagent dispensing module, the reagent dispensing device that dispenses a number of reagents, and to modify the dispensing system to further comprise at least one additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system, as taught by Kocher, because Kocher teaches the reagent dispensing system comprising at least one additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system permits the ability to create unique patterns of bio-specific sites [0056]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Studer and Kocher both teach a dispensing system comprising at least one module comprising at least one dispensing device.

Regarding claim 2, modified Studer teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent dispensing device from ambient atmosphere (Studer; fig. 4B, #410, [0035]).  

Regarding claim 3, modified Studer teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a wiping module to wipe a nozzle plate of the at least one reagent dispensing device (Studer; fig. 4A, #406, [0032]).  

Regarding claim 4, modified Studer teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a spittoon to receive spat reagent from the at least one reagent dispensing device (Studer; fig. 4B, #410, [0039]).  

Regarding claim 6, modified Studer discloses the reagent dispensing system of claim 1 above, wherein the service module services the at least one reagent dispensing device at an in-line position, at an off-line position, or a combination thereof (The modification of the dispensing system of Studer with the reagent dispensing system comprising the in-line position and off-line position has previously been discussed in claim 1 above. Studer teaches the service module services the at least one dispensing device before or after fluid ejection without having to dock the at least one dispensing device at a docking station thereby allowing the service station 104 to service the at least one dispensing device at any time and the device does not have to be moved to a separately docked station for such servicing to occur; [0043])

Regarding claim 9, Studer disclose an integrated cartridge service station (Studer discloses a fluid-ejection device 100; fig. 1C, #100, [0018]) comprising: 
a module (Studer discloses a fluid-ejection assembly 110; fig. 1C, #110, [0020]) comprising at least one dispensing device (Studer disclose a fluid-ejection mechanism 102; fig. 1C, [0020]); 
a service module integrated in the module (Studer discloses a service station 104 integrated in module 110; fig. 1C, #104, [0020]), the service module comprising at least one service device (Studer discloses the service station comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]); 
an in-line position where the reagent dispensing device is disposed over a substrate and in a position to dispense a respective agent onto the substrate (Studer discloses the fluid-ejection device 100 ejects fluid on media; [0019]), 
wherein the servicing module is integrated with the reagent module to clean the reagent dispensing devices while the reagent dispensing devices are in the in-line position (Studer discloses the service module services the at least one dispensing device before or after fluid ejection without having to dock the at least one dispensing device at a docking station thereby allowing the service station 104 to service the at least one dispensing device at any time and the device does not have to be moved to a separately docked station for such servicing to occur; [0043]).  
Studer does not disclose the module is a reagent module, the at least one dispensing device is a reagent dispensing device, an additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the reagent module and the additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system.
However, Kocher teaches the analogous art of an integrated station (Kocher; fig. 1, [0047]) comprising a module (Kocher; fig. 1, #100, [0054]) wherein the module is a reagent module (Kocher; [0046]), at least one dispensing device (Kocher; fig. 2, #130, [0056]) wherein the at least one dispensing device is a reagent dispensing device (Kocher teaches deposition of biological or chemical fluids; [0046]), an additional reagent module stored in an off-line position (Kocher teaches at least one additional reagent module 108 is stored in an off-line position 114; fig. 1, #108, #114, [0056]), and an automated storage and retrieval system (Kocher; fig. 1, #118, [0054]) to move the reagent module and the additional reagent module between an in-line position where the reagent dispensing device is disposed over a substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system (As best understood, Kocher discloses the integrated system comprises an in-line position where the reagent dispensing device is disposed over a substrate and in a position to dispense a respective agent onto the substrate; fig. 1, #90, [0056], and an off-line position within the integrated system; fig. 1, #114, [0054].  Kocher discloses the regent module 100 and the additional reagent module 108 move between the in-line and off-line positions; fig. 1, #120, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the module, and the at least one dispensing device of Studer with the reagent dispensing module and the at least one reagent dispensing device, and to modify the integrated cartridge service station to further comprise at least one additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the reagent module and the additional reagent module between an in-line position where the reagent dispensing device is disposed over a substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system, as taught by Kocher, because Kocher teaches the integrated system comprising an additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the reagent module and the additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system, permits the ability to create unique patterns of bio-specific sites [0056]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Studer and Kocher both teach an integrated system comprising at least one module comprising at least one dispensing device.

Regarding claim 10, modified Studer teaches the integrated cartridge service station of claim 9 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent dispensing device from ambient atmosphere, a wiping module to wipe a nozzle plate of the at least one reagent dispensing device, a spittoon to receive spat reagent from the at least one reagent dispensing device, or combinations thereof (Studer discloses the service station comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]).  

Regarding claim 11, modified Studer teaches the integrated cartridge service station of claim 10 above, wherein when the at least one service device comprises the spittoon, the spittoon comprises a disposable absorbent material.  
Note: “when the at least one service device comprises the spittoon, the spittoon comprises a disposable absorbent material” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 12, modified Studer teaches the integrated cartridge service station of claim 11 above, wherein when the at least one service device comprises the wiping module, the wiping module comprises a disposable absorbent material.  
Note: “when the at least one service device comprises the wiping module, the wiping module comprises a disposable absorbent material” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 13, Studer discloses a computer program product for servicing a dispensing device (Studer; fig. 15, [0074]), the computer program product comprising: 
a computer readable storage medium comprising computer usable program code embodied therewith (Studer discloses memory devices configured to perform the method of servicing a dispensing device; [0074), the computer usable program code to, when executed by a processor: 128581033016/500,066 
identify a service parameter of at least one dispensing device within a dispensing system (Studer discloses at least one dispensing device 102; fig. 1C, [0020] within a dispensing system; 100; fig. 1C, #100, [0018] – the method comprising identify temperature and humidity parameters; fig. 15, #1522, #1524, [0076]); 
in response to the service parameter being met (Studer; fig. 15, #1530, [0077]), initiate a servicing process (Studer discloses when a printing cycle is commenced, the service station shutter 406 is opened at 1540 [0078] and parameters are monitored in step 1560 such that when one of the monitored parameter conditions is met, the shutter 406 is closed in step 1570; [0079]) of the at least one reagent dispensing device using a service module (Studer discloses a service station 104 integrated in module 110; fig. 1C, #104, [0020]) integrated in a module (Studer discloses a fluid-ejection assembly 110; fig. 1C, #110, [0020]) comprising the at least one reagent dispensing device (Studer disclose a fluid-ejection mechanism 102; fig. 1C, [0020]), wherein: 
when in the in-line position, the at least one dispensing device is disposed over a substrate and is in a position to dispense its respective agents onto the substrate (Studer discloses the fluid-ejection device 100 ejects fluid on media; [0019]); 
the servicing module is integrated with a reagent module to clean the at least one dispensing device while the at least one reagent dispensing device is in the in-line position (Studer teaches the service module services the at least one dispensing device before or after fluid ejection without having to dock the at least one dispensing device at a docking station thereby allowing the service station 104 to service the at least one dispensing device at any time and the device does not have to be moved to a separately docked station for such servicing to occur; [0043]); and 
the service module moves relative to the at least one reagent dispensing device and into an in-line position during the servicing process (Studer discloses shutter 406 of service module 104 moves back and forth over the at least one dispensing device 102 to wipe the at least one dispensing device 102; fig. 5, [0032, 0044]).  
Studer does not tech the at least one dispensing device is a reagent dispensing device, the dispensing system is a reagent dispensing system, and the module is a reagent module.
However, Kocher teaches the analogous art of a dispensing system (Kocher; fig. 1, [0047]) wherein the dispensing system is a reagent dispensing system (Kocher; [0046]), comprising at least one module (Kocher; fig. 1, #100, [0054]) wherein the at least one module is a reagent dispensing module (Kocher; [0046]), at least one dispensing device (Kocher; fig. 2, #130, [0056]) wherein the at least one dispensing device is a reagent dispensing device (Kocher teaches deposition of biological or chemical fluids; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing system, the at least one module, and the at least one dispensing device, of Studer with the reagent dispensing system, the reagent dispensing module, the reagent dispensing device that dispenses a number of reagents, as taught by Kocher, because Kocher teaches the reagent dispensing system comprising at least one reagent module allows deposition of molecular biological or chemical liquids in an efficient means by which a large number of small volume molecular biological reagents can be deposited [0046]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Studer and Kocher both teach a dispensing system comprising at least one module comprising at least one dispensing device.

Regarding claim 15, modified Studer teaches the computer program product of claim 13 above, wherein the integrated service module comprises a capping device, a wiping device, a spittoon device, or combinations thereof (Studer discloses the service station comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]).  

Regarding claim 16, modified Studer teaches the reagent dispensing system of claim 1 above, wherein the service module is located in the in-line position (Studer teaches the service module is integrated into the at least one dispensing device [0020] and services the at least one dispensing device before or after fluid ejection without having to dock the at least one dispensing device at a docking station thereby allowing the service station 104 to service the at least one dispensing device at any time and the device does not have to be moved to a separately docked station for such servicing to occur; [0043]).  

Regarding claim 17, modified Studer teaches the reagent dispensing system of claim 1 above, wherein the module frame comprises mechanical and electrical interfaces to couple the reagent dispensing device to the reagent module (Studer; fig. 1C, #112, [0021]).  

Claims 5, 7-8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2008/0204503 – hereinafter “Studer”), in view of Kocher et al. (US 2004/0120859; already of record – hereinafter “Kocher”), and further in view of Murcia et al. (US 2001/0012027 – hereinafter “Murcia”)

Regarding claim 5, modified Studer teaches the reagent dispensing system of claim 1 above, comprising the at least one reagent dispensing device, the module frame, the service module, and reagent module. 
Modified Studer does not teach the at least one reagent dispensing device comprises: a plurality of reagent dispensing devices, wherein the module frame couples the plurality of reagent dispensing devices to one another, and wherein the service module services each of the reagent dispensing devices within the reagent module.
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) comprises: a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), where a module frame couples the plurality of reagent dispensing devices to one another (Murcia; fig. 2, #40, [0036]), and wherein a service module services each of the reagent dispensing devices (Murcia; fig. 2, #70, #80, #82, #84, #86, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device, the module frame, the service module integrated in each reagent module of modified Studer to comprise a plurality of dispensing devices, where the module frame couples the plurality of dispensing devices to one another, and the service modules services each of the dispensing devices, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices coupled to a module frame and serviced by a service module allows various fluids to be dispensed by the plurality of dispensing devices [0037].  The modification therefore comprising a plurality of reagent dispensing devices within the reagent module with the service module being integrated with the plurality of dispensing devices.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Studer and Murcia both teach a dispensing system comprising at least one dispensing device. 

Regarding claim 7, modified Studer teaches the reagent dispensing system of claim 5, wherein the reagent dispensing devices are grouped within the reagent module based on an 108581033016/500,066 expiration date of the reagents within the reagent dispensing devices, a frequency of use of the reagents within the reagent dispensing devices, a volume of use of the reagents within the reagent dispensing devices, or combinations thereof (The modification of the at least one reagent dispensing device to further comprise a plurality of reagent dispensing devices grouped together within the reagent module has previously been discussed in claim 5 above).
Note: What the reagents are grouped within the reagent module based on relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.)

Regarding claim 8, modified Studer teaches the reagent dispensing system of claim 1 above, comprising the at least one reagent dispensing device, and wherein the service module comprises a plurality of service devices (Studer discloses the service station comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]).
Modified Studer does not teach wherein the at least one reagent dispensing device comprises a plurality of reagent dispensing devices, and each of the reagent dispensing devices are integrated with the service module.  
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) comprising a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), and a service module services for the plurality of dispensing devices (Murcia; fig. 2, #70, #80, #82, #84, #86, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device and service module of modified Studer to comprise a plurality of dispensing devices wherein the service modules services each of the dispensing devices, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices serviced by a service module allows various fluids to be dispensed by the plurality of dispensing devices [0037].  The modification therefore comprising a plurality of reagent dispensing devices within the reagent module and the plurality of reagent dispensing devices being integrated with the service module.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Studer and Murcia both teach a dispensing system comprising at least one dispensing device. 

Regarding claim 14, modified Studer teaches the computer program product of claim 13 above, comprising the at least one reagent dispensing device integrated with the service module.
Modified Studer does not disclose wherein: the at least one reagent dispensing device comprises a plurality of reagent dispensing devices, wherein the plurality of the reagent dispensing devices are integrated with the service module, and wherein initiating the servicing process comprises servicing a plurality of the reagent dispensing devices integrated with the service module.  
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising a module (Murcia; fig. 2, #40, [0036]) comprising at least one dispensing device (Murcia; fig. 2, #50, #52, #54, #56, [0037]) comprising a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), and a service module services for the plurality of dispensing devices (Murcia; fig. 2, #70, #80, #82, #84, #86, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the service module integrated with a reagent module comprising the at least one reagent dispensing device of modified Studer to further comprise a plurality of dispensing devices, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices allows various fluids to be dispensed by the plurality of dispensing devices [0037].  The modification of the service module integrated with a reagent module to further comprise the plurality of dispensing devices resulting in the plurality of the reagent dispensing devices being integrated with the service module so that the plurality of dispensing devices are serviced.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Studer and Murcia both teach a dispensing system comprising at least one dispensing device. 

Regarding claim 18, modified Studer teaches the reagent dispensing system of claim 1 above comprising the at least one reagent dispensing device.
Modified Studer does not teach wherein: the at least one reagent dispensing device comprises a plurality of reagent dispensing devices; and each reagent dispensing device has a different architecture. 
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) wherein the at least one dispensing device comprises a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), and each reagent dispensing device has a different architecture (Murcia teaches the amount of fluid can be tuned or adjusted by changing the spring force of the wick springs, changing the foam geometry of the wick assembly, by changing the foam properties of the wick assembly, or by changing the fill volume of the reservoir block 132; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device of modified Studer to comprise a plurality of dispensing devices each having a different architecture, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices each having a different architecture allows various fluids to be dispensed by the plurality of dispensing devices in an optimal amount based on both expected usage and servicing routines [0037, 0070].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Studer and Murcia both teach a dispensing system comprising at least one dispensing device. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2008/0204503 – hereinafter “Studer”), in view of Kocher et al. (US 2004/0120859; already of record – hereinafter “Kocher”), in view of Murcia et al. (US 2001/0012027 – hereinafter “Murcia”), and further in view of Tella (US 2006/0051493; Pub. Date: Mar. 9, 2006; already of record – hereinafter “Tella”).

Regarding claim 19, modified Studer teaches the reagent dispensing system of claim 18 above, comprising a plurality of reagent dispensing devices (The modification of the at least one reagent dispensing device of modified Studer to further comprise a plurality of reagent dispensing devices has previously been discussed in claim 18 above).
Modified Studer does not teach wherein: a first reagent dispensing device is a cassette device to dispense a first volume of a reagent; a second reagent dispensing device is a digitally addressable fluid ejection device comprising a number of fluid ejection die to dispense a second volume of a reagent, wherein the second amount is greater than the first amount; and a third reagent dispensing device is a bulk reagent dispensing device fluidically coupled to a bulk reagent source.  
However, Tella teaches the analogous art of a reagent dispensing system (Tella; fig. 4, #100, [0011, 0094]) comprising a plurality of reagent dispensing devices (Tella; fig. 5, #124, [0095]) wherein: a first reagent dispensing device is a cassette device to dispense a first volume of a reagent (Tella discloses pin-spotting reagent dispensing heads; [0095]); a second reagent dispensing device is a digitally addressable fluid ejection device comprising a number of fluid ejection die to dispense a second volume of a reagent (Tella discloses piezoelectric reagent dispensing devices; [0095]), wherein the second amount is greater than the first amount; and a third reagent dispensing device is a bulk reagent dispensing device fluidically coupled to a bulk reagent source (Tella discloses an HP51645A reagent dispensing device; [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of reagent dispensing devices of modified Studer to comprise a first, second, and third reagent dispensing devices, as taught by Tella, because Tella teaches the first, second, and third spotting devices are well-known and conventional types of ejectors that are commonly used in the art; [0095]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Studer and Tella both teach a reagent dispensing system comprising a plurality of reagent dispensing devices.
Note: “the second amount is greater than the first amount” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2008/0204503 – hereinafter “Studer”), in view of Kocher et al. (US 2004/0120859; already of record – hereinafter “Kocher”), and further in view of Tella (US 2006/0051493; Pub. Date: Mar. 9, 2006; already of record – hereinafter “Tella”).

Regarding claim 20, modified Studer teaches the reagent dispensing system of claim 1 above.
Modified Studer does not teach a substrate conveyance system to move a substrate under a reagent deposition area of the reagent dispensing system.
However, Tella teaches the analogous art of a reagent dispensing system (Tella; fig. 4, #100, [0011, 0094]) comprising a substrate conveyance system to move a substrate under a reagent area of the reagent dispensing system (Tella; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent dispensing system of modified Studer to further comprise a substrate conveyance system to move a substrate under a reagent area of the reagent dispensing system, as taught by Tella, because Tella teaches the substrate conveyance system presents unprinted areas of surface for deposition of droplets of reagent fluid in a controller manner directed by a computer; [0115]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Studer and Tella both teach a reagent dispensing system.

Response to Arguments
Applicants arguments filed on 01/13/2022 have been fully considered.
Applicant(s) arguments on pages 17-20 of their remarks with respect to the 112(b) rejections over claims 1, 5, and 7 have been fully considered but are moot in view of the claim amendments.

Applicants argue on page 20 of their remarks with respect to the 112(b) rejection over claim 12 that claim 11 positively defines a spittoon.  The examiner respectfully disagrees.  Claim 11 recites “when the at least one service device comprises the spittoon, the spittoon comprises a disposable absorbent material” which is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Applicant’s arguments with respect to claim(s) 1, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Xu et al. (US 2001/0013879) discloses a dispensing system comprising a service station module that caps, wipes, and catches spit ink.
Yearout (US 2002/0101473) discloses a service station that caps, wipes, and an absorbent spittoon.
Bauer (US 2003/0063151) discloses a system and method comprising a service station and a plurality of dispensing devices. 
Bondeson et al. (US 2011/0315713) discloses a dispensing system integrated with a service module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798